UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
A.E.S. (XXX-XX-1765) CIVIL ACTION NO. 18-cv-0810
VERSUS JUDGE FOOTE

SOCIAL SECURITY ADMINISTRATION MAGISTRATE JUDGE HORNSBY

JUDGMENT
For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no written objections
having been filed, and concurring with the findings of the Magistrate Judge under the
applicable law;
It is ordered that the Commissioner’s decision to deny benefits is reversed and,
pursuant to sentence four of 42 U.S.C. §405(g), this case is remanded to the Commissioner

for further proceedings.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the Lf day
of \ b WA or LyrF 2019.

 

 
